Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 3/1/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 12 and the cancellation of claim 24.  Claims 12-23 and 25-31 are pending.

Allowable Subject Matter
Claims 12-23 and 25-31 are allowed.
The following is an examiner’s statement of reasons for allowance: These claims are allowed for the reasons set forth in the office action date 10/1/2020.  
Claim 12-23, 25, and 30 are allowed in view of amendment to include subject matter of claim 24, because none of the prior art cited or reviewed by the examiner, alone or in combination discloses the claimed active ingredients applied simultaneously with the gaseous carbon dioxide when viewed in combination with the totality of the claim as drafted.
Claim 26-29 and 31 are allowed.  None of the prior art cited or reviewed by the examiner, alone or in combination discloses the sequential steps as claimed with the specific time periods and results as now claimed, that is maintaining a pressure for a first period of time, then increasing the temperature to provide super critical CO2, then maintaining the temperature for a second period of time that occurs after the first period of time, and wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DAVID P TUROCY/Primary Examiner, Art Unit 1718